Citation Nr: 0032915	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive education assistance benefits 
under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to June 
1992, with unverified active service from September 1966 to 
February 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Processing 
Center in Buffalo, New York, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was enrolled at the University of Dayton from 
May 13 to August 3, 1996.  

3.  VA first learned of this summer 1996 enrollment on August 
28, 1997.

4.  VA first received certification for this summer 1996 
enrollment in November 1998.


CONCLUSION OF LAW

The evidence does not satisfy the criteria for entitlement to 
retroactive educational assistance benefits under Chapter 30, 
Title 38, United States Code.  38 U.S.C.A. §§ 3014, 3023, 
3034, 3672, 5103, 5110, 5113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 21.4131(a), 21.7131(a) (1998); 38 C.F.R. § 
21.7131(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the criteria for establishing commencing dates of an 
award of educational assistance benefits, to include Chapter 
30 benefits, were amended, effective June 3, 1999.  See 64 
Fed. Reg. 23769-23773 (1999).  These revised regulations are 
now codified at 38 C.F.R. § 21.4131 (1999).  The United 
States Court of Appeals for Veterans Claims (previously the 
United States Court of Veterans Appeals) (Court) has held 
that where the law or a regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply, absent Congressional intent to the contrary.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Inasmuch as Congress 
has not intended otherwise in this case, the Board must 
review both the former and revised criteria and determine 
whether either set of criteria provide a basis upon which to 
grant the veteran his claim.

Regulations in effect prior to June 3, 1999 provide that, in 
a case in which the veteran is entering or reentering into a 
program of training, including a reentrance following a 
change of program or educational institution, the commencing 
date of an award of Chapter 30 educational assistance 
benefits is the latest of the following dates: the date 
certified by the educational institution under paragraph (b) 
or (c); the date one year prior to the VA's receipt of the 
claimant's application or enrollment certification, whichever 
is later; the effective date of the course approval, or one 
year before the VA receives the approval notice, whichever is 
later; or, the date of a reopened application under paragraph 
(d).  38 C.F.R. §§ 21.4131(a), 21.7131(a) (effective prior to 
June 3, 1999).  In summary, the regulations in effect prior 
to June 3, 1999 prohibited an award of educational assistance 
for any period earlier than one year prior to the date of 
receipt of the application or enrollment certification, 
whichever is later.

According to the amended regulations, in a case in which a 
veteran is entering or reentering into a program of training, 
including a reentrance following a change of program or 
educational institution, the commencing date of a second or 
subsequent award of educational assistance is the later of 
the following dates: (i) the date the educational institution 
certifies under paragraph (b) or (c);  or (ii) the effective 
date of the approval of the course, or one year before the VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.7131(a) (effective June 3, 1999).

The Board notes that the applicable revised regulations were 
not in effect prior to certification of the appeal to the 
Board.  Therefore, he has not been afforded review of his 
claim by the RO under the revised regulations prior to the 
Board's appellate review.  However, as the outcome of this 
case is the same regardless of application of the old or new 
regulations, the veteran is not adversely impacted, and no 
practical benefit would be served by remand of this case for 
provision of the revised regulations.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

In this case, the veteran submitted a VA Form 22-1990, 
Application for Education Benefits, in March 1994.  
Thereafter, on several occasions, VA Forms 22-1999-2, 
Enrollment Certifications, were submitted by an educational 
institution certifying the veteran's enrollment in a program 
of education.  In letters dated in March 1994, July 1994, and 
August 1994, the VA advised the veteran directly, or by 
forwarded correspondence, that payment of education benefits 
was contingent upon VA's timely receipt from an education 
institution of a completed Enrollment Certification (VA Form 
22-1999-2) which confirms his enrollment date.

Records in the veteran's file show that on August 28, 1997, 
an official from the University of Dayton telephoned VA, 
stating that she had certified the veteran for a complete 
summer session of 1996, and requesting an explanation as to 
why VA had not awarded the veteran his education benefits.  

In September 1997, the VA informed a University of Dayton 
official, by telephone, that an enrollment certification had 
not been received for the veteran from the University of 
Dayton for the summer of 1996; rather, only an enrollment 
certification from Wright State University for the summer of 
1996 had been received and the veteran had already been 
provided corresponding VA education benefits.  The VA further 
advised that due to the one-year rule, the earliest 
enrollment for which the veteran could receive VA education 
benefits would be August 28, 1996, one year pror to first 
notification of enrollment.

On November 17, 1997, a University of Dayton official 
submitted, via electronic facsimile transmission, a copy of a 
VA Enrollment Certification form, signed and dated May 1, 
1996.  The Certification noted that it was for classes from 
May 13, 1996 until August 3, 1996.  A November 17, 1997 VA 
report of telephone contact with a University of Dayton 
official notes that there was no record of timely receipt of 
a VA Form 22-1999 for the school term in question.  

In correspondence received in June 1998 and April 1999, the 
veteran asserted that he had satisfied the criteria for 
tuition reimbursement within the necessary one-year time 
period.  He contended that he should not be punished either 
because the University of Dayton failed to certify his 
enrollment in a timely manner, or because VA had lost the 
certification after receiving it.  As proof that he had 
submitted his paperwork to the University on time, he 
submitted a photocopy of correspondence sent to him in April 
1998 from an official at the University of Dayton.  The 
official informed the veteran that his enrollment had been 
certified and sent to VA on May 1, 1996.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to retroactive VA education benefits.  The record shows that 
VA did not learn of the veteran's summer 1996 enrollment 
until August, 28, 1997.  The record also shows that VA did 
not receive the actual enrollment certification at issue 
until November 17, 1997.  Therefore, the earliest date that 
an award of educational assistance benefits could commence 
under the regulations in effect prior to June 3, 1999, would 
be on November 17, 1996, the date one year prior to the date 
of receipt of the veteran's enrollment certification.  
Applying the revised regulations also does not afford the 
veteran entitlement to the benefits sought, as there had been 
no timely notice of enrollment, or approval of the course 
within one year of the term of study at issue. 

The Board is sympathetic to the veteran's plight.  
Regardless, the regulatory criteria governing commencement 
dates of awards of Chapter 30 educational assistance benefits 
are clear and specific, and the Board is bound by them.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for his enrollment 
during the summer of 1996.  As the law in this case is 
dispositive, the veteran's claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to retroactive education assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.  



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

